Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  feature of “supporting structure” as recited in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear  which device is used for detecting “a sparkle effect of a transparent sample” and what has to be measured or detected in order to detect “a sparkle effect of a transparent sample”. It appears that the scope of the claim is incomplete.
In claim 4, it is unclear how  “functional  anti-glare surface “, “functional anti fingerprint  surface “,”functional anti reflective surface “, and “functional anti-scratch surface “ are different from “anti-glare surface “, “anti fingerprint  surface “, ” anti reflective surface “, and “ anti-scratch surface “ ? What are specific characteristics of those functional surfaces?]
In claim 11,  line 3,it is unclear what “it” is referred to?
In claim 14, it is unclear how “a mapping in luminance scale of the sparkle effect” is interrelated and associated with “signals output from said camera”? Furthermore, it is unclear how “a mapping in luminance scale of the sparkle effect”” is created or formed? It appears that thee scope of the claim is incomplete .
In claim 15, it is unclear how “a mapping in  true color of the sparkle effect” is interrelated and associated with “signals output from said camera”? Furthermore, it is unclear  It appears that thee scope of the claim is incomplete 
In claim 16, it is unclear how “a morphology of the sparkle effect” is interrelated and associated with “signals output from said camera”? Furthermore, it is unclear how “a morphology of the sparkle effect”” is created or formed? It appears that the scope of the claim is incomplete .
In claim 17, it is unclear how “a presence of defects on the sparkle effect” is interrelated and associated with “signals output from said camera”? Furthermore, it is unclear how “a presence of defects on  the sparkle effect” is created or formed? It appears that thee scope of the claim is incomplete .
In claim 19, it is unclear how  ”a sparkle effect” is detected and  what has to be measured or detected in order to detect “a sparkle effect of a transparent sample”. It appears that thee scope of the claim is incomplete. 
In claim 20, it is unclear what “a supporting structure” comprises of? Is it shown in any of drawings?
 	The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
Searches were performed and no prior art was found to meet the limitations of claims 1-20. However, these claims are not allowed due to their deficiencies as mentioned in the current office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  


Plant (Pat # 7,446,871) discloses METHOD AND APPARATUS FOR REAL-TIME POLARIZATION DIFFERENCE IMAGING (PDI) VIDEO.
Shribak et al (Pat# 7,202,950) disclose Retardance Measurement System And Method.
Hayashi et al (Pat# 10,386,236) disclose Reflected Light Detecting Device And Reflected Light Detecting Method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/VINH P NGUYEN/Primary Examiner, Art Unit 2867